Citation Nr: 1118984	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-50 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Whether there was a timely request for waiver of recovery of an overpayment in the original amount of $7,034.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to July 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a decision issued by Debt Management Center (DMC) in April 2009 based on the finding that the appellant had failed to file a timely waiver request.  

The RO's Committee on Waivers and Compromises subsequently affirmed the appellant's denial for waiver of recovery of overpayment.

At the appellant's request, a hearing was held at the RO in October 2010 before the Undersigned Veterans' Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The August 30, 2007 notice of indebtedness in the amount of $7,034.00 was mailed to the appellant's last known address of record and was not returned as undeliverable; this letter informed the appellant of her procedural and appellate rights.

2.  The appellant's request for waiver of recovery of the assessed overpayment of benefits in the original amount of $7,034.00 was received by VA on February 23, 2009.  


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an overpayment of benefits in the original amount of $7,034.00 was not timely.  38 U.S.C.A. § 5302 (West 2002 and Supp. 2010); 38 C.F.R. § 1.963 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that a review of the evidentiary record shows that some, or all, of the assessed indebtedness in question may have been recouped.  

Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will consider the entire overpayment in the original amount of $7,034.00.  The appellant does not dispute the validity of the debt, but contends that payment would constitute a financial hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

In March 2007, VA received an Eligibility Verification Report, VA Form 21-0518-1.  VA issued due process notice and informed the appellant of the proposed action to stop VA benefits, effective on May 1, 2005 if the appellant did not provide the requested forms regarding income and paid medical expenses for the period of May 1, 2005 to April 30, 2006.

In August 2007, VA terminated her benefits because the appellant did not submit the requested forms.  The action resulted in an overpayment.  In August 2007, the DMC informed the appellant that an overpayment had been created in the amount of $7,034.00, and that she had 180 days to file a request for waiver of recovery of the overpayment.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963. 

A request for waiver of recovery of the overpayment was received on February 23, 2009.  In support of her request, the appellant argued that her medical condition prevented her from initiating an appeal/request for waiver of recovery of the overpayment.  (See Hearing Transcript p. 4).  She also asserted that paying the overpayment would cause an undue financial hardship.  (Id. at 3).

On April 16, 2009, the DMC issued a decision, denying waiver of recovery of the overpayment, based on the finding that the appellant had failed to file a timely waiver request.  The Committee subsequently affirmed the denial.

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, for the purposes of determining whether a claimant filed a timely appeal, equitable tolling was available where a veteran was able to show that the failure to file was the direct result of a mental illness that rendered him/her incapable of rational thought or deliberate decision making, or incapable of handling his/her own affairs or unable to function in society.

Subsequently, the United States Court of Appeals for Veterans Claims (Court) dismissed the appeal in Barrett, after concluding that there was insufficient evidence to support the application of equitable tolling in the case.  Barrett v. Principi, No. 02-2382, 2004 WL 1660393 (July 16, 2004).  

However, the Federal Circuit reversed and held that the Secretary's general duty "to ensure the reality and appearance of systemic fairness" required VA to assist the appellant in developing evidence to support his equitable tolling argument because no statute explicitly prohibited the Secretary from providing such assistance.  Barrett v. Nicholson, 466 F.3d 1038, 1044 (Fed. Cir 2006).  

After the Federal Circuit's second remand, the United States Supreme Court held in Bowles v. Russell, 551 U.S. 205, 127 S. Ct. 2360, 2366 (2007), that federal courts had "no authority to create equitable exceptions" to the jurisdictional requirements set forth in statutes by Congress.  

Subsequently, in Henderson v. Peake, 22 Vet. App. 217 (2008), the Court concluded that 38 U.S.C. § 7266 was a jurisdictional statute and, therefore, Bowles had abrogated the Federal Circuit's equitable tolling jurisprudence.  The opinion in Bowles clearly noted that there was a "distinction between claims-processing rules and jurisdictional rules."  Bowles, 127 S. Ct. at 2360.  

As to Congressionally established time limits for seeking judicial review, Bowles made clear that they fall in the latter category.  Id. at 2366; see also Henderson, 22 Vet. App. at 220 (concluding that the statutory time limit on notices of appeal (NOAs) is not a claims-processing rule).  

In light of the precedential history, on remand from the Federal Circuit, in Barrett v. Shinseki, 22 Vet. App. 457 (2009), the Court held that, even if the veteran had a protected property interest in judicial review, notice as to denial of his claim was not constitutionally deficient under the due process clause, despite the veteran's alleged mental illness and dismissed his appeal for lack of jurisdiction consistent with the holdings in Bowles and Henderson.  

Likewise, the Board concludes that the Congressionally established time limit in 38 U.S.C. § 5302 for seeking review/ waiver of overpayments-"[t]here shall be no recovery of payments or overpayments (or any interest thereon) of any benefits under any of the laws administered by the Secretary whenever the Secretary determines that recovery would be against equity and good conscience, if an application for relief is made within 180 days from the date of notification of the indebtedness by the Secretary to the payee"-is a jurisdictional statute.  

Therefore, Bowles and Henderson apply and, despite the appellant's medical condition, equitable tolling cannot be applied in this case consistent with the Court's decision in Barrett v. Shinseki.

Even so, the appellant's assertions that equitable tolling should apply with regard to the 180-day time limit for filing a request for waiver of overpayment are without basis as shown by the evidence of record.

The evidence of record fails to show that the appellant was incapable of rational thought or deliberate decision making, or incapable of handling her own affairs or unable to function in society during the 180-day period.  

Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of VA's notice of indebtedness to the debtor.  

The 180-day period may be extended if the individual requesting a waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  

If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

In this case, the appellant has not asserted that there was a delay in the receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding) and the notice was not returned as undeliverable.

After a review of the record, the Board finds that the February 2009 request for waiver of recovery of an overpayment of benefits was received by VA over two years, i.e., more than 180 days, after the August 2007 notice of indebtedness.

Here, the August 2007 notice specifically advised the appellant that she had the right to dispute the debt and the right to request a waiver, including enclosures that more specifically advised of the right to and procedures for requesting waiver of overpayment.  

Thus, the appellant had presumed notice of the very minimal filing requirements to request waiver of overpayment, but she was not diligent in pursuing her rights during the pertinent 180-day time period (i.e., from August 30, 2007 to February 30, 2007, as indicated by the fact that she took no action, including no expression of any kind to VA of disagreement with the overpayment debt within the pertinent 180-day time period; albeit, the appellant expressed confusion in a May 29, 2008 letter.

The appellant in fact was not ignorant, but was well informed of the debt and the waiver filing requirements.  

For these reasons, the Board finds that the preponderance of the evidence is against a finding that the appellant's request for waiver of recovery of an overpayment of benefits in the original amount of $7,034.00 was timely.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

The Court has held that, in claims such as this, "where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board notes that the Court has held that the notice and duty to assist requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) do not apply to a claim for waiver of recovery of an overpayment.  The Court observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, includes its own notice procedures.  Barger v. Principi, 16 Vet. App. 132 (2002).  

In addition, the notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).



ORDER

As the request for waiver of recovery of an overpayment of benefits in the original amount of $7,034.00 was not timely received, the appeal is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


